McElroy, J.
(dissenting) : I cannot concur in the conclusion of the court. The affidavit for constructive service was fatally defective in that it failed to “show” that the case was one of those in which constructive service was authorized. The mere stating “that this case is one of those mentioned in section 72 of the code of civil procedure in the laws of the state of Kansas” was entirely insufficient to bring the affidavit within the spirit and intent of the law. . The service made thereunder is absolutely void. (Shields v. Miller, 9 Kan. 390: Harris v. Claflin, 36 id. 543, 13 Pac. 830; Patterson v. Patterson, 57 id. 275, 46 Pac. 304.)